Title: From James Madison to Alexander J. Dallas, 7 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier May 7. 1815
                    
                    I have this morning recd. yours of the 5 inst: those of the 3 & 4. having previously come to hand. They are accompanied by the Reports of the Board of Officers, on the organization of the Army—on the plan for establishing a N. & S. division Military Depts. &c. &c—and respecting Hospital Surgeons, Judge Advocates & Chaplains.
                    It were to be wished that the act relating to the Peace Establishment had been more explicit in some respects, and more comprehensive in others. But there can be no doubt as to the authority to substitute the rule of selection for that of seniority, nor to prefer the sound & competent to the wounded & infirm, in retaining the officers for an Establishment requiring for its object the most effective services. The appointment of officers of higher grades to fill the lower, with their own Consent, can be liable to no objection whatever, if it be not a new appointment. On this point there may be room for a difference of opinions. The construction is clearly in favor of the public service, and if it should be found not sufficiently supported by usage or precedents, the error can be amended with the aid of the Senate. The transfer of officers, from one corps to another seems also free from objection; as they are both liable to exclusion altogether, and have the resource of resigning. The transfer of the men presents another aspect, where they have been enlisted into particular Corps, and are compulsively retained in service. It is more than probable that if the understanding at the time of enlistment impose any restraint in this case, it may be removed by the consent of the individuals, or that the difficulty may be got over with the aid of the supernumerary fund.
                    
                    The local distribution of the troops, and the definition of Military Depts. being at all times alterable require the less observation. It may deserve consideration whether Maryland & Virginia as having a common relation to the Chesapeake would not be advantageously associated; with perhaps the Northern part of N.C. The District of Columbia, omitted I presume casually, would fall of course into the same Dept.
                    I have but slightly glanced at the Report on Hospital Surgeons &c. &c. I notice only the omission of two Hosp: Surgs. whose pretensions, I had considered very strong, if not liable to objections unknown to me, and the selection of one, who does not appear with advantage in the proceedings of the Court Martial which tried Col. Coles. Doctrs. Waterhouse & Shaw, are the two first alluded to & Dr. Bronough the last.
                    With respect to the selection of Officers, generally for the Establishment, I have great confidence in the officers of the Board, and especially where your own judgment co-incides. I have thought it incumbent on me nevertheless to look over it with attention, and shall note any instances in which my information or in a few cases possibly my personal knowledge, may suggest changes. I have been ⟨a⟩ little embarrassed & retarded by leaving behind me the Army Register sent me by Mr. Parker, when I returned from Monticello. I hope however to send you the result by the mail of tomorrow or the day after. In the mean time I wish it to be understood, if not sufficiently signified already, that the address prepared for the Army had my approbation; that I leave it with you, advising with whom you may think proper, to do what you find best with respect to Majrs. Butler & Bankhead; and to make any other alterations, such as you allude to. You will also make the use of Brevets, as proposed in your letter, blanks for which I take for granted are already signed; if not let them be forwarded.
                    Your intended letter of thanks to the Officers of the Board, will be very proper. You will decide whether it be necessary or not for them to remain at Washington, till a final decision be had on their reports.
                    The question whether the general discharge of the Army contemplated by the Act of Congs. ought to be carried into effect under existing circumstances is a momentous one. On one hand the measure is urged by the face of the law, by the motive to economy, mingled with the prospects suggesting a delay of the measure, by the number of men, above 10,000, on whom the deliberation turns, a number not amounting to a very impressive augmentation, and by the embarrassments incident to a provisional retention of the officers not required for the establishment, divisible as they would be also into the class allotted to the supernumerary men provisionally retained, and the class who would be put on furlough. On the other hand, the danger of a renewal of hostilities, and the tendency of a posture ready for them, to prevent so great an evil, are weighty considerations in the other

scale. The public opinion also seems to lean to the precautionary side. It is more than probable that a few days will bring us from Europe valuable lights on the subject. Those by the Fingal have not come by the mail of this morning; nor the conversation of Mr. M. with Mr. Baker. I shall look for them by that of tomorrow, unless a day more shd. be necessary for him to arrange and comment on the communications. Affe. respects
                    
                        
                            James Madison
                        
                    
                